UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  2/12/2020
                                                                       :
KURELL BROWN, on behalf of himself and similarly                       :
situated individuals,                                                  :
                                                                       :
                                    Plaintiffs,                        :   19-cv-4892 (LJL)
                                                                       :
                  -v-                                                  :   ORDER
                                                                       :
DCD CONSTRUCTION LLC,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

            This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that a post-discovery conference is set for May 26, 2020 at 2:00 p.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl
Street, New York, New York.

         In advance of the conference and no later than May 11, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by May 18, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the May 26, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the May
26, 2020 conference.


Dated: February 12, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
